DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Siragusa on 10/21/2021.
The application has been amended as follows: 
Amendment to the claims:

 --	9. The structure support arrangement according to claim 8, further comprising a plurality of nested counterweights wherein the at least one connection bar is receivable into an uppermost two of said counterweights of [[a]] said plurality of nested [[said]] counterweights.
Claim 15, line 4 “or uppermost counterweight” should be amended to –an uppermost counterweight–
Claim 15, line 4 “the triangle” should be amended to –a triangle–
 	Claim 19, “the at least partially covered opening” should be amended to –the opening–
said further counterweight such that the securing means [[may]] can be inserted through [[a]] the hoarding panel and the gap and into the support post to secure the counterweight to the panel and the support post.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a support arrangement. However, the prior art of record have failed to teach at least the combination of the structure support arrangement for supporting a structure, the structure support arrangement comprising: a counterweight including: a body member; a nesting formation defined on the body member; and a post receiving formation defined on the body member and configured for directly receiving a support post that is securable to, or part of, the structure to support the structure; a strength enhancing structure for enhancing strength of the structure support arrangement, the strength enhancing structure comprising: a main body; a first connection mechanism at a first end of the main body for connection to the  counterweight, wherein the first connection mechanism includes a first connection plate for connection with an upper side of the counterweight, and the first connection plate is parallel to the upper side of the counterweight; and a second connection mechanism at a second end of the main body for connection to the support post, wherein the second connection mechanism includes a second connection plate extending from the second end of the main body, and the second connection plate is transverse to the upper side of the counterweight, and at least a portion of the main body of the strength enhancing structure, when connected to the counterweight, extends upwardly from the first end of the counterweight and diagonally towards the support post at an angle relative to the support post along with the other recitations as claimed in claims 1 and 21.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631